Title: To Benjamin Franklin from John Holker, 31 August 1778
From: Holker, John
To: Franklin, Benjamin


Cher Monsieur
Rouen 31 Aoust 1778
Je prends la liberté de vous recommander encore la Maison de Mr. Le Couteulx de Cadix: leur Scituation, leur richesse, la considération dont ils jouissent en Europe et Surtout a la Cour d’Espagne, avec leur façon de penser pour la noble cause, mérite réellement votre attention. Mr. Le Normand leur associé doit vous remettre cette lettre et vous me flaterés infiniment de l’accüeillir et de lui donner votre confiance, ainsi que de vouloir bien les recommander a l’occasion a vos dignes Compatriotes; Je réponds que vous serés très satisfait de leur connoissance, n’estant point au hazard que je vous demande votre estime pour cette famille, que j’ai l’avantage de connoistre et de chérire depuis que je suis en France. J’ai vu naistre et élever ceux qui sont a Cadix, ayant été intimement lié avec feu leur respectable Pere, Député du commerce de la ville de Paris, qui a été générallement regretté. Je présume que dans la circonstance présente, que le commerce d’Amérique pouvant tourner de leur costé, cette maison peut vous estre d’une grande utilité. Toutes ces considérations m’ont engagé a vous faire cette démarche et a vous prier de m’excuser et de me croire avec l’assurance de mon respectueux attachement Cher Monsieur Votre très humble et très obeissant Serviteur
J Holker
a Mr. D. Franklin
 
Endorsed: Holker recommending the House of Couteulx at Cadiz Rouen 13.[sic] aout 1778.
